lN THE SUPREME COURT OF PENNSYLVAN|A

|n the |\/|atter of : No. 31 DB 2017 (No. 26 RST 2017)
EL|SA ANN LONG : Attorney Registration No. 79723
PET|T|ON FOR RE|NSTATE|\/|ENT .
FRO|\/| |NACT|VE STATUS : (A||egheny County)
0 R D E R
PER CUR|AM

AND NOW, this 1St day of |\/|ay, 2017, the Report and Recommendation of
Discip|inary Board |\/|ember dated Apri| 21, 2017, is approved and it is ORDERED that
E|isa Ann Long, who has been on |nactive Status, has never been suspended or
disbarred, and has demonstrated that she has the moral qualifications, competency and
learning in law required for admission to practice in the Commonwea|th, sha|| be and is,
hereby reinstated to active status as a member of the Bar of this Commonwea|th. The
expenses incurred by the Board in the investigation and processing of this matter sha||

be paid by the Petitioner.